            Case 2:21-cr-00334-PA Document 1 Filed 07/08/21 Page 1 of 7 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)          ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                              UNITED STATES DISTRICT COURT                                                                LODGED
                                                                                                                   CLERK, U.S. DISTRICT COURT



                                                         for the                                                   7/8/2021
                                                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                            Central District of California                                                    JB
                                                                                                                 BY: ____________BB______ DEPUTY




 United States of America

                 v.
                                                                   Case No.     2:21-mj-03231 -duty
 RAZMIK MANUKYAN,
                                                                                                                        FILED
                                                                                                              CLERK, U.S. DISTRICT COURT
                 Defendant.
                                                                                                                 07/08/21
                            CRIMINAL COMPLAINT BY TELEPHONE
                                                                                                                       jm
                                                                                                       CENTRAL DISTRICT OF CALIFORNIA

                           OR OTHER RELIABLE ELECTRONIC MEANS                                             BY: ___________________ DEPUTY



         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of February 4, 2021, in Los Angeles County, in the Central District of California, the

defendant violated:

           Code Section                                            Offense Description

           21 U.S.C. § 841(a)(1), (b)(1)(A)                        Distribution of a Controlled Substance


         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.

                                                                                   /S/ Angelica Childs
                                                                                 Complainant’s signature

                                                                         Angelica
                                                                           gelica Childs, DEA Special Agent
                                                                                  Printed
                                                                                  P
                                                                                  Pr inted name and title
 Attested to by the applicant in accordance with the requirements of Fed.
                                                                      ed. R.. Crim. P. 4.
                                                                                       44.1
                                                                                         .1 by ttelephone.
                                                                                                 elep
                                                                                                 el e hone.

 Date:                07/08/2021
                                                                                      JJudge’s
                                                                                       Ju
                                                                                        udg
                                                                                          ge’
                                                                                            e s si
                                                                                                ssignature
                                                                                                   gnaturre

 City and state: Los Angeles, California                            Hon. Maria
                                                                          aria A.
                                                                               A Audero, U.S. Magistrate Judg
                                                                                                         Judge
                                                                                  Printed name and title
  Case 2:21-cr-00334-PA Document 1 Filed 07/08/21 Page 2 of 7 Page ID #:2



                                AFFIDAVIT
     I, Angelica Childs, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
     1.      This affidavit is made in support of a criminal

complaint and arrest warrant against Razmik MANUKYAN

(“MANUKYAN”) for a violation of 21 U.S.C. § 841(a)(1):

Distribution of a Controlled Substance.

     2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.          Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                      II.   BACKGROUND OF AFFIANT
     3.      I am a Special Agent with the United States Department

of Justice, Drug Enforcement Administration (“DEA”) and have

been so employed since August 2019.

     4.      I have received and completed formal training that

included a 16-week DEA training program in Quantico, Virginia,

including specialized training in the investigation of major

narcotics trafficking organizations.        I have participated in the

debriefing of defendants and informants who had personal
  Case 2:21-cr-00334-PA Document 1 Filed 07/08/21 Page 3 of 7 Page ID #:3



knowledge regarding major narcotics trafficking organizations.

Additionally, I have participated in many aspects of drug

investigations and conducted extensive surveillance in drug

investigations.    Through my training and experience, I am

familiar with narcotics traffickers’ methods of operation,

including the manufacture, storage, transportation, and

distribution of narcotics, the collection of money that

represents the proceeds of narcotics trafficking, and money

laundering.    I am also familiar with the sophisticated methods

that drug organizations use to avoid detection by law

enforcement.

                    III. SUMMARY OF PROBABLE CAUSE
     5.   In February 2021, the Los Angeles Field Division DEA

began working on an investigation of information provided by a

Confidential Source (“CS”). 1     The CS informed law enforcement

that MANUKYAN is a drug broker operating in the greater Los

Angeles area.     On February 4, 2021, at the direction of law

enforcement, the CS made a controlled purchase of 887 grams of

actual methamphetamine from MANUKYAN in Los Angeles.




     1 The CS began working with the DEA after the CS was caught
transporting narcotics in 2020. The CS has been working with
the DEA since that time in exchange for consideration of
deferred prosecution in that case. The CS has provided
information that has been corroborated and proved to be
reliable. The CS has seven prior convictions, all for narcotics
related offenses. Six of the CS’s prior convictions occurred
between 1989 and 1998, and the most recent conviction occurred
in 2017.
  Case 2:21-cr-00334-PA Document 1 Filed 07/08/21 Page 4 of 7 Page ID #:4



                      IV. STATEMENT OF PROBABLE CAUSE
     6.      Based on my review of law enforcement reports and my

discussions with other law enforcement officers, I know the

following:

             a.     In November 2020, the CS informed law enforcement

about a drug broker in Southern California named Razmik

MANUKYAN.     On January 26, 2021, at the direction of

investigators, the CS reached out to MANUKYAN to coordinate the

purchase of two pounds of methamphetamine.         The CS asked

MANUKYAN for “Christina,” meaning crystal methamphetamine, and

MANUKYAN told the CS that he could get “it” but needed to make a

phone call.       MANUKYAN asked if the CS was referring to the

“white boy,” and the CS said no.       Based on my training and

experience, I understand “white boy” to refer to cocaine.

MANUKYAN then asked “how many” the CS needed, and the CS

responded by saying “two,” meaning two pounds.          MANUKYAN

informed the CS that he would make a call to a source and would

later let the CS know the price.

             b.     On January 29, 2021, at the direction of

investigators, the CS reached out to MANUKYAN.          MANUKYAN

informed the CS that the methamphetamine would cost $2,500 to

$2,700 a “ticket.”      Based on my training and experience, I

understand one “ticket” to mean one pound.         The CS and MANUKYAN

agreed to conduct the transaction in the coming days.

             c.     On February 2, 2021, at the direction of

investigators, the CS reached out to MANUKYAN to arrange the

place, date, and time to conduct the narcotics transaction.
  Case 2:21-cr-00334-PA Document 1 Filed 07/08/21 Page 5 of 7 Page ID #:5



MANUKYAN explained that he had heard from his source of supply

and that the product was ready to be sold.         MANUKYAN then asked

the CS to follow up the next day, on February 3, 2021, to

confirm that the CS still wanted to conduct the transaction.

MANUKYAN said that once he got the confirmation, he would

arrange to get the product on the evening of February 3, 2021,

and have it delivered to the CS on the morning of February 4,

2021.

            d.   On February 3, 2021, at approximately 10:01 p.m.,

MANUKYAN and the CS confirmed the transaction.         In a later phone

call that night, MANUKYN asked if the CS was available to

conduct the transaction that night, but the CS responded that

the next day, February 4, 2021, would be better.          MANUKYAN and

the CS agreed to meet in the afternoon on February 4, 2021, in

Los Angeles, and the CS told MANUKYAN that the CS would tell

MANUKYAN the precise meeting location shortly before the meet.

            e.   On February 04, 2021, at approximately 2:15 p.m.,

DEA Agents met with the CS prior to the planned meeting with

MANUKYAN.   DEA agents searched the CS for currency and

contraband with negative results.       The CS was then provided

devices to covertly audio and video record the planned

controlled purchase, as well as $5,400 in cash to purchase the

methamphetamine.

            f.   Around that time, DEA agents and Torrance Police

Department established surveillance around the Ralph’s parking

lot located at 5800 Obama Boulevard in Los Angeles, which law

enforcement had selected as the meet location.         DEA agents then
  Case 2:21-cr-00334-PA Document 1 Filed 07/08/21 Page 6 of 7 Page ID #:6



escorted the CS to the parking lot.       Once at the location, the

CS waited in the CS’s parked car and placed a call to MANUKYAN

to inform him of the address for the meeting.

            g.   At approximately 3:30 p.m., law enforcement

observed a black Chevrolet Suburban, bearing California license

plate 8GYE459, arrive in the Ralphs parking lot and park on the

driver’s side of the CS’s car.      Surveillance units observed

a male, later determined to be MANUKYAN, wearing a black shirt

and red pants, exit the black Suburban carrying two burrito-

shaped objects and walk over to the CS’s car.         MANUKYAN then got

into the CS’s car on the passenger side and closed the door.

While inside the car, MANUKYAN handed the CS the two objects and

the CS provided MANUKYAN with the $5,400 in cash.

            h.   At approximately 3:33 p.m., law enforcement

observed MANUKYAN exit the CS’s car and walk back to the black

Suburban.   At approximately 3:34 p.m., MANUKYAN departed the

parking lot and mobile surveillance ensued.         After observing a

traffic violation, officers of the Glendale Police Department

stopped MANUKYAN and asked for his consent to conduct a K-9

search on his car.    MANUKYAN consented to a K-9 search, and a

search was conducted.     The K-9 alerted to the odor of narcotics

on a blue leather backpack that was lying on the floorboard of

the car.    Based on that alert, law enforcement opened the bag

and found $47,471 of currency inside the backpack, wrapped in

rubber bands.

            i.   At approximately 3:36 p.m., law enforcement

escorted the CS back to a neutral location and took possession
  Case 2:21-cr-00334-PA Document 1 Filed 07/08/21 Page 7 of 7 Page ID #:7



of the methamphetamine.     Agents then searched the CS and the

CS’s car for any additional contraband, with negative results.

           j.   At a subsequent debrief, the CS said that

MANUKYAN explained that the prices of crystal methamphetamine

would be cheaper if the CS bought the product in bulk.           The CS

asked MANUKYAN how many pounds the CS would need to buy for the

price per pound to be lower, and MANUKYAN said ten.          MANUKYAN

also told the CS that he would check the prices for heroin and

cocaine.

           k.   A later DEA laboratory analysis of the drugs

purchased by the CS on February 4, 2021 from MANUKYAN, confirmed

it to be 887 grams of methamphetamine.

                            V.    CONCLUSION
     7.    For the reasons described above, there is probable

cause to believe that MANUKYAN violated 21 U.S.C. § 841(a)(1):

Distribution of a Controlled Substance.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone
       ne onn this ____
                     8th day of
July, 2021.
       021.
          .



HONORABLE
       LE MARIAA A. AUDERO
           MARIA    AUDE
                      DE
                       ERO
UNITED STATES
       STA  ES MAGISTRATE JUDGE
          ATE
